Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 05/17/2022.
Claims 1-20 are pending.
Response to Arguments

This is in response to the Argument Remarks filed on 05/17/2022. In the remarks, Applicant requested for a clarification the office action.  
-Applicant submitted the Office Action (hereinafter: OA) has not shown that the events and/or parameter lists disclosed in IBM are scheduled by an interrupt routine for execution; Applicant reasoned, the events that drive the CQS Event exit routine and the Client Structure Event exit routine, respectively.
-Applicant submitted that the OA does not shown the events and/or parameter lists disclosed in IBM invoke a partner product exit routine, as presently claimed. Applicant reasoned that IBM merely discloses that "The Partner Product exit routine is entered immediately before IMS is ready for startup (before the DFS994I start complete message is issued)." (IBM, page 403).
Examiner is respectfully to provide the response: 
At first, IMS is the system of IBM’s mainframe and it provides services. The Exit Routine is a designed by the IMS to allow IBM’s partners or clients to integrate their software products. To change, or to add components, either rewriting to replace the partner exit routine or revoking it and then adding the software components. The Exit Routine of the reference provides the specification, and users comply with the IBM’s Information Management System to integrate their components.
The claim appears to use an already client exit routine, named “partner exit routine” in an IMS system (IMS: Information Management System used by IBM), to incorporate a component of a software product that allows the software component to integrate with the Information Management System. Partner exit routine is a client exit routine; it allows a partner of IBM using the MVS mainframe to call for services in accordance to its software. Every process/service in the IMS is “scheduling”. 
The reference mentions CQS routines in part 3, p. 611, CQS provides interface for clients, with both authorized and non-authorized interface. IBM stated in p. 611 that,
Each client must write its own exit
routines tailored to the needs of that client product, to be supplied as part of the product. No sample CQS
client exit routines are provided. The exit routines are given control in the client's address space in one of
these two ways:
• For authorized clients (those running in supervisor state, key 0-7), the exits receive control in service
request block (SRB) mode.
• For non-authorized clients (those running in problem state or non-key 0-7), the exits receive control as
an interrupt request block (IRB) under the client task control block (TCB) that owns the cross memory
resources for the address space (the TCB pointed to by ASCBXTCB).
Thus, both SRB and IRB are schedule services; they have functional equivalence, but only different name for authorized user and non-authorized user. It would be understood that the users who control the mainframe are authorized users. The partner would be a non-authorized user or client.
With non-authorized clients, “the exits receive control as an interrupt request block (IRB) under the client Task Control Block (TCB). Thus, IBM’s teaching reads on “schedule an interrupt routine for execution, started by the claim. The OA has pointed to p. 611, 613, and 617 in the reference for addressing this claimed recitation. 


With this IRB under client Task Control Block (TCB), it clearly allows the partner of the IBM to use IRB, i.e. Interrupt request block to add task controls. This appears used by the recitation:  

creating, by the interrupt routine, an information management system task, wherein the information management system task is a work unit that provides a logical service within the information management system;
[“In The Office Action, explained as p. 611: Each client must write its own exit routines tailored to the needs of that client product, and See Events and Parameter Lists as scheduled for service request block ‘SRB’. ”]

It should be noted that the Recitation “ wherein information management system task is a work unit that provides a logical service within the information management system” , clearly admits the IMS that is of IBM, the recitation merely repeats the IMS definition that is of IBM by itself, and through this reference of  IBM, either SRB or IRB with TCN provides “logical service”.  Therefore recitation merely only, creating, by the interrupt routine, an information management system task,
and found in IBM,  p. 611 as mentioned in the manner IRB (non-authorized) with TCB.

It should be noted that in p. 615, 
“…the client's CQS Event exit routine is called with a CQS abnormal termination event. The client can choose to wait for CQS to be restarted, at which time the client's CQS Event exit routine is scheduled for a CQS restart event. When the CQS restart event is received, the client must perform the following steps before it can resume making CQS requests: ...”
With this, IBM shows that the CQS revokes the exit routine, and the term “schedule” is only the execution of the events, either it is specified in CQS, or SRB, or TCB, or IRB. Thus, the OA explained “...and See Events and Parameter Lists, as scheduled for service request block ‘SRB’”, for “schedule and creating tasks CQS, SRB, TCB, IRB. The Table with parameter list aims to associated with the exit routine is invoking from tasks/events in accordance to the text above the OA cited in p. 615.

Therefore, it is not necessary to the IBM using exact claimed terms.  IBM in “Exit Routine” provides the specification for its partners to incorporate the software components.

All Applicant’s submissions would be considered, but they do not deem the allowable subject matters of the claims. 
With regards to the submission to Dependent claims, the submission is generic.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IBM, “Exit Routines”, October 27, 2020 edition, 806 pages,  Applicant Submitted IDS, receipt date 12/29/2020 (Hereinafter: IBM).
As per Claim 1: IBM discloses, 
1.   A method in a mainframe computing system to invoke a partner product exit routine in
an information management system while the information management system is in operation (Partner product exit routines are components in IMS/CQS: See p. 403. To invoke a partner product exit routine, for example, it is called by executing STEPLIB. Partner Product exit routine is provided to allow initialization of products that run with IMS)
the method comprising:
scheduling an interrupt routine for execution;
(See p. 611, CQS client is written by non-authorized client to schedule events it must enter an interrupt request block ‘IRB’, the executing events are shown in p. 613, e.g. all five bullets, or structure events defined by bullets in p. 617)

creating, by the interrupt routine, an information management system task, wherein the information management system task is a work unit that provides a logical service within the information management system;
(See p. 611: Each client must write its own exit routines tailored to the needs of that client product, and See Events and Parameter Lists as scheduled for service request block ‘SRB’)

scheduling, by the interrupt routine, the information management system task for execution;
(See p. 613: The CQS Client exit routine associated with IRB as interrupt request, consists of scheduled events, as seen in all of bullets in p. 613, and in p. 617,  and/or  Parameter list as in Tables in p. 614-615)

invoking, by the information management system task, the partner product exit routine;
(With events and parameter lists, as in p. 613, 617, and in the Tables, selectively created by client exist routine, it invokes the partner product exit routine as given in Figures 23, 24 in p. 429, Figure 28 in p. 461, Figure 29 in p. 462)

 and
installing, by the partner product exit routine, a component of a software product that allows 
the software product to integrate with the information management system.
(See the Figures 23, 24, 28. 29, etc., the Partner Product exit routine initiates the services as selectively given in the Client Exit Routine: For Example, a selectively parameter is specified in the Client Exit routine to provide DFSPPUE0 or another PPUE to allow the initialization of products that run with IMS as mentioned in p. 403, or CQS Initialization-Termination in p. 533. See 611, “Each client must write its own exit routines tailored to the needs of that client product, to be supplied as part of the product” (emphasis added): This reads on a software product to be integrated with the IMS, since IBM mentioned Partner Product Exit Routine is to allow the initialization of products that run with IMS.) 

As per Claim 2: Regarding,
2. The method of claim 1, wherein the software product is to provide database activity auditing functionality for the information management system.
(IBM provides audit trail in user exit routine, in p. 563, in CSL ODBM Input user exit routine)

As per Claim 3: Regarding,
3. The method of claim 1, further comprising:
scheduling a service routine for execution, wherein the service routine schedules the interrupt routine for execution.
(IBM provides SRB in p. 611, and in 617, where in p. 617, “The client loads the exit routine and passes the exit routine address on the CQSREG request. This exit routine is driven in the client address space, either as an SRB (for authorized clients), or as an IRB (for non-authorized clients). The CQS Event exit routine is required.”)

As per Claim 4: Regarding,
4. The method of claim 3, wherein the service routine is scheduled using a service request block (IBM provides SRB in p. 611, where SRB is Service Request block)
As per Claim 5: Regarding,
5. The method of claim 3, wherein the service routine is scheduled by the software product, wherein the software product executes in an address space that is different from a control region address space of the information management system.
(See p. 611, ‘the exit routines are given control in the client's address space...”, and it should be noted the client provides events to the need of the client’s software product : The client address space is different from the address space in IMS/CQS Environment, where the Blocks are executed for controlling)

As per Claim 6: Regarding,
6. The method of claim 5, wherein the service routine is scheduled to execute within a control region address space of the information management system.
(See p. 611, SRB is component in IMS/CQS environment)

As per Claim 7: Regarding,
7. The method of claim 1, wherein the interrupt routine is scheduled by a write to operator exit routine, wherein the write to operator exit routine is invoked due to a message being issued by the information management system.
(See, p. 427, Type-1 Automated Operator exit routine, and Figure 24, in p. 429)




As per Claim 8: Regarding,
8. The method of claim 7, wherein the message issued by the information management system indicates that the information management system has entered into operation.
(See , p. 427, Type-1 Automated Operator exit routine, and Figure 24, in p. 429, and “that the information management system has entered into operation”, referred to information in the message of related message request)
 
As per Claim 9: Regarding,
9. The method of claim 1, wherein the interrupt routine is scheduled using an interrupt request block.
(See in p. 611, IRB is Interrupt Request Block)

As per Claim 10: Regarding,
10. The method of claim 1, wherein the interrupt routine executes in a control region address space of the information management system.
 (See p. 611, CQS client is written by non-authorized client to schedule events it must enter an interrupt request block ‘IRB’, the executing events are shown in p. 613, e.g. all five bullets, or structure events defined by bullets in p. 617. Since All events, or parameter lists are tasks executed in the mainframe, i.e. in the IMS/CQS Environment: it implies that the control to SRB and IRB is in the IMS; executing in the client address space is only if the emulation of SRB and IRB is made in the client terminal)

As per Claims 11-20: The rejection of claims has the same rationale as addressed in claims 1-10 above.

Conclusion
 	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
July 21, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191